WELLS, Chief Judge.
The Soro Company International Inc. appeals an order of the appellate division of the circuit court affirming a Final Judgment for Removal of a Tenant. We treat this appeal as a petition for writ of certio-rari, see Fla. R.App. P. 9.030(b)(2)(B), and deny the petition because there is no departure from the essential requirements of the law. See Nicaragua Trader Corp. v. Alejo Fla. Props., LLC, 19 So.3d 395, 396 (Fla. 3d DCA 2009) (“On second-tier cer-tiorari review, this Court must determine whether the circuit court, acting in its appellate capacity, afforded procedural due process and followed the essential requirements of law.”).
Certiorari denied.